Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/30/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 02/22/2019.

Information Disclosure Statement
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawing submitted on 04/30/2020 is accepted as part of the formal application.

Claim Objection
Claims 1 and 10 objected to because of the following informalities: 

Regarding claim 1,
The recitation “said radiation source” in lines 6-7 does not have an antecedent basis. It should be “said radiating source”. Appropriate correction is required.

Regarding claim 10,
The recitation “said radiation source” in lines 6-7 does not have an antecedent basis. It should be “said radiating source”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-9, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 8,
	The recitation “The anti-interference microwave antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 9,
	The recitation “The anti-interference microwave antenna” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 12,
	The recitation “a bandwidth of said antenna” in line 4 is considered vague because it’s confused with “a bandwidth of said antenna” in line 7 of claim 10. Clarification is required.
Regarding claim 13,
	The recitation “at said physical center point of said radiating source” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “one or more radiating connection points provided surrounding said radiating connection point” in lines 2-3 is confusing. Clarification is required.

Regarding claim 19,
	The recitation “said radiating connection points” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “said reference connection points” in line 4 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Liimatainen et al (US 5041838), hereinafter Liimatainen.

Regarding claim 1,
Liimatainen discloses an antenna (an antenna 10, Fig 2), comprising:
a reference ground (a conductive layer 16, Fig 2) having a reference ground connection point (a ground connection point 21GND, Fig 2); and
an antenna body comprising at least a radiating source (a conductive layer 14, Fig 2) spacedly disposed at said reference ground that defines a radiating clearance (a thickness of 0.125 inches, col 2, lines 27-28) between said radiating source and said reference ground, wherein said radiating source has a radiating connection point (a connection point 21RAD, Fig 2) electrically connected to said reference ground connection point of said reference ground to ground said radiation source and a feed point (a feed point F, Fig 2, col 2, lines 31-46) for receiving an excitation current to excite said antenna body to generate an electromagnetic wave signal (col 2, lines 31-46).
Liimatainen does not explicitly teach the radiating connection point is to narrow a bandwidth of said antenna.
	However, Liimatainen teaches the locations and number of the shunts are selected to adjust the antenna's impedance (col 2, lines 54-60). This teaching is result effect in order to provide an antenna resonance at a desired frequency band (col 2, lines 54-60).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiating connection point electrically connected to a reference ground connection point of a reference ground to ground a radiation source to narrow a bandwidth of an antenna in Liimatainen, in order to provide a low-profile antenna tunable to a desired frequency band.

[AltContent: textbox (Liimatainen (US 5041838))]
    PNG
    media_image1.png
    351
    706
    media_image1.png
    Greyscale

[AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (22RAD)][AltContent: arrow][AltContent: textbox (F)][AltContent: textbox (21RAD)][AltContent: arrow][AltContent: arrow][AltContent: textbox (21GND)][AltContent: textbox (Liimatainen (US 5041838))][AltContent: arrow][AltContent: textbox (10)]
    PNG
    media_image2.png
    259
    688
    media_image2.png
    Greyscale


Regarding claim 9,
Liimatainen as modified discloses the claimed invention, as discussed in claim 1.
Liimatainen teaches an electrical connection element (a shunt 21, Fig 2) which has a slot formed at said reference ground and a metal layer formed at a wall of the slot to form a metallization slot to electrically connect said radiating source with said reference ground (col 2, lines 47-53).

Regarding claim 10,
Liimatainen discloses an anti-interference microwave antenna (an antenna 10, Fig 2) for moving object detection, comprising:
a reference ground (a conductive layer 16, Fig 2) having a reference ground connection point (a ground connection point 21GND, Fig 2); and
an antenna body comprising at least a radiating source (a conductive layer 14, Fig 2) spacedly disposed at said reference ground that defines a radiating clearance (a thickness of 0.125 inches, col 2, lines 27-28) between said radiating source and said reference ground, wherein said radiating source has a radiating connection point (a connection point 21RAD, Fig 2) electrically connected to said reference ground connection point of said reference ground to ground said radiation source and a feed point (a feed point F, Fig 2, col 2, lines 31-46) for receiving an excitation current to excite said antenna body to generate an electromagnetic wave signal, wherein a distance (a distance D, Fig 2) between said radiating connection point and said feed point of said radiating source.
Liimatainen does not explicitly teach the radiating connection point is to narrow a bandwidth of said antenna, and the distance D is greater than or equal to 1/64λ, where λ is a wavelength of said electromagnetic wave signal.
However, Liimatainen teaches the locations and number of the shunts are selected to adjust the antenna's impedance (col 2, lines 54-60). This teaching is result effect in order to provide an antenna resonance at a desired frequency band (col 2, lines 54-60).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radiating connection point being electrically connected to a reference ground connection point of a reference ground to ground a radiation source to narrow a bandwidth of an antenna, and a distance between the radiating connection point and a feed point of the radiating source being greater than or equal to 1/64λ, where λ being a wavelength of an electromagnetic wave signal in Liimatainen, in order to provide a low profile antenna tunable to a desired frequency band.

Regarding claim 11,
Liimatainen as modified discloses the claimed invention, as discussed in claim 10.
Liimatainen teaches said radiating connection point (the feed point F, Fig 2) is a physical center point of said radiating source, wherein said feed point (the connection point 21RAD, Fig 2) is deviated from said radiating connection point for a distance for receiving the excitation current.

Regarding claim 12,
Liimatainen as modified discloses the claimed invention, as discussed in claim 11.
Liimatainen teaches an impedance is generated between said radiating connection point and said feed point, between said radiating source and said reference ground of said antenna excites said radiating source, and is lowered to narrow a bandwidth of said antenna for enhancing an ability of preventing electromagnetic wave signals received or generated by said antenna from being interfered by any of electromagnetic radiation frequency and stray radiation frequency and a radiating energy of primary radiating wave within a radiating wave band thereof to reduce a harmonic radiation of said antenna (col 2, lines 54-67).

Regarding claim 13,
Liimatainen as modified discloses the claimed invention, as discussed in claim 10.
Liimatainen teaches said radiating source further has one or more radiating connection points (connection points 21RAD and 22RAD, Fig 2) provided surrounding said radiating connection point (the feed point F, Fig 2) at said physical center point of said radiating source.

Regarding claim 14,
Liimatainen as modified discloses the claimed invention, as discussed in claim 10.
Liimatainen teaches an electrical connection element (a shunt 21, Fig 2) having two terminal ends electrically connecting with said radiating connection point of said radiating source and said reference ground connection point of said reference ground respectively to electrically connect said radiating source with said reference ground.

Regarding claim 15,
Liimatainen as modified discloses the claimed invention, as discussed in claim 14.
Liimatainen does not explicitly teach said electrical connection element is in fluid state being filled in said radiating clearance and is then solidified to electrically connect said radiating source with said reference ground.
However, Liimatainen teaches that the it’s well known in the art that the electrical connection element may be formed by a plated-through aperture (col 2, lines 47-53), and it’s well known in the art that a plated-through aperture is in fluid state and is then solidified.

Regarding claim 16,
Liimatainen as modified discloses the claimed invention, as discussed in claim 10.
Liimatainen teaches said radiating connection point is overlapped with said feed point (along line 20, Fig 1).

Regarding claim 17,
Liimatainen as modified discloses the claimed invention, as discussed in claim 10.
Liimatainen teaches an analog circuit (a transceiver, col 2, lines 31-39) electrically connected with said radiating source and said reference ground for being excited by said excitation current, wherein said analog circuit comprises a first analog point analogously representing to said radiating connection point of said radiating source and a second analog point analogously representing to said feed point of said radiating source.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liimatainen et al (US 5041838), hereinafter Liimatainen, in view of Kumagai (US 4126828 of record), hereinafter Kumagai.

Regarding claim 2,
Liimatainen as modified discloses the claimed invention, as discussed in claim 1.
Liimatainen does not teach an oscillation circuit module which comprises a triode circuit processor having a first connection terminal for electrically connecting to a power source, a second connecting terminal being ground, and a third connection terminal electrically connected to said feed point of said radiating source.
	However, Kumagai teaches an antenna (an antenna, Fig 1), comprising an oscillation circuit module (a local oscillating circuit 4, Fig 1) which comprises a triode circuit processor (an amplifying element 12, Fig 1) having a first connection terminal for electrically connecting to a power source (a luminous diode 13, Fig 1), a second connecting terminal being ground (a ground terminal, Fig 1), and a third connection terminal electrically connected to a feed point of a radiating source (an antenna 1, Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an oscillation circuit module comprising a triode circuit processor having a first connection terminal for electrically connecting to a power source, a second connecting terminal being ground, and a third connection terminal electrically connected to a feed point of a radiating source in Liimatainen as modified, as taught by Kumagai, in order to provide an improved intermodulation anti-interference device by regulating the attenuation of the attenuating circuit.

[AltContent: textbox (IAC)][AltContent: arrow][AltContent: textbox (Antenna)][AltContent: arrow][AltContent: textbox (Kumagai (US 4126828))]
    PNG
    media_image3.png
    747
    693
    media_image3.png
    Greyscale


Regarding claim 3,
Liimatainen as modified discloses the claimed invention, as discussed in claim 1.
Liimatainen does not teach an anti-interference circuit, having a low impendence, electrically connected to said feed point of said radiating source to enable said excitation current passing through said anti-interference circuit to said feed point of said radiating source.
	However, Kumagai teaches an antenna (an antenna, Fig 1), comprising an anti-interference circuit (an intermodulation antiinterference circuit IAC, Fig 1), having a low impendence (an attenuating circuit 2, Fig 1), electrically connected to a feed point of a radiating source (an antenna 1, Fig 1) to enable an excitation current passing through the anti-interference circuit to the feed point of the antenna 1.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-interference circuit, having a low impendence, electrically connected to a feed point of a radiating source to enable an excitation current passing through the anti-interference circuit to the feed point of the radiating source in Liimatainen as modified, as taught by Kumagai, in order to provide an improved intermodulation anti-interference device by regulating the attenuation of the attenuating circuit.

Regarding claim 4,
Liimatainen as modified in view of Kumagai discloses the claimed invention, as discussed in claim 2.
Kumagai teaches the antenna comprising an anti-interference circuit (an intermodulation antiinterference circuit IAC, Fig 1), having a low impendence (an attenuating circuit 2, Fig 1), electrically connected to the feed point of the antenna 1 to enable the excitation current passing through the anti-interference circuit to the feed point of the antenna 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liimatainen et al (US 5041838), hereinafter Liimatainen, in view of Kuramoto (US 20050225484 of record), hereinafter Kuramoto.

Regarding claim 8,
Liimatainen as modified discloses the claimed invention, as discussed in claim 1.
Liimatainen does not teach a supplement inductor, wherein one end of said supplement inductor is electrically connected to said radiating connection point of said radiating source while another end of said supplement inductor is grounded.
However, Kuramoto teaches an antenna (an antenna, Fig 2), comprising a supplement inductor (an inductor L1, Fig 2), wherein one end of said supplement inductor is electrically connected to a radiating connection point of a radiating source (an antenna apparatus AT, Fig 2) while another end of said supplement inductor is grounded (Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a supplement inductor, wherein one end of the supplement inductor being electrically connected to a radiating connection point of a radiating source while another end of said supplement inductor being grounded in Liimatainen as modified, as taught by Kuramoto, in order to provide an antenna that is capable of reducing changes in antenna characteristics resulting from circumstances or usage forms, and obtaining good characteristics under any conditions.

[AltContent: arrow][AltContent: textbox (Antenna)][AltContent: textbox (Kuramoto (US 20050225484))]
    PNG
    media_image4.png
    321
    664
    media_image4.png
    Greyscale



Claims 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Liimatainen et al (US 5041838), hereinafter Liimatainen, in view of Yuanzhu (US 7304611), hereinafter Yuanzhu.


Regarding claim 18,
Liimatainen as modified discloses the claimed invention, as discussed in claim 10.
Liimatainen does not teach said at least one radiating source comprises two or more radiating sources and said anti-interference microwave antenna further comprises an elongated connector electrically connecting with two of said two or more radiating sources, wherein said radiation clearance is formed between each of said two or more radiation sources and said reference ground.
	However, Yuanzhu teaches an antenna (an antenna 10, Fig 1), wherein at least one radiating source (an emission conductive plate 11, Fig 1) comprises two or more radiating sources (two radiating sources 111 and 112, Fig 1) and the antenna comprises an elongated connector (a power-supply conductive plate 13, Fig 1) electrically connecting with two of the two or more radiating sources, wherein a radiation clearance is formed between each of the two or more radiation sources and a reference ground (a ground plane 5, Fig 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one radiating source comprising two or more radiating sources and an anti-interference microwave antenna comprising an elongated connector electrically connecting with two of the two or more radiating sources, wherein a radiation clearance being formed between each of the two or more radiation sources and a reference ground in Liimatainen as modified, as taught by Yuanzhu, in order to provide a miniaturized antenna that exhibits high gain for radio waves polarized in a particular direction.
[AltContent: arrow][AltContent: textbox (13GND)][AltContent: textbox (13RAD)][AltContent: arrow][AltContent: arrow][AltContent: textbox (12RAD)][AltContent: arrow][AltContent: textbox (12GND)][AltContent: textbox (112)][AltContent: arrow][AltContent: arrow][AltContent: textbox (111)][AltContent: textbox (Yuanzhu (US 7304611))]
    PNG
    media_image5.png
    401
    606
    media_image5.png
    Greyscale

[AltContent: textbox (Yuanzhu (US 7304611))][AltContent: arrow][AltContent: textbox (13GND)][AltContent: arrow][AltContent: textbox (12GND)]
    PNG
    media_image6.png
    295
    647
    media_image6.png
    Greyscale







Regarding claim 19,
Liimatainen as modified in view of Yuanzhu discloses the claimed invention, as discussed in claim 18.
Yuanzhu teaches said reference ground further has one or more additional reference ground connection points (ground connection points 12GND and 13GND, Fig 2), wherein said radiating connection points (radiating connection points 12RAD and 13RAD, Fig 1) of said two or more radiating sources are electrically connected to said reference connection points of said reference ground and said one or more additional reference ground connection points respectively (Fig 1).

Regarding claim 20,
Liimatainen as modified in view of Yuanzhu discloses the claimed invention, as discussed in claim 19.
Yuanzhu teaches said feed point is provided at one of said two or more radiating sources form a primary radiating source while another said two or more radiating sources does not contain any feed point to form a secondary radiating source, wherein two ends of said elongated connector are electrically connected to said primary radiating source and said secondary radiating source, wherein said elongated connector is arranged for passing said excitation current from said primary radiating source to said secondary radiating source after said feed point of said primary radiating source receives said excitation current, such that said antenna body is excited to generate said electromagnetic wave signal (Fig 1).


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 5, prior art of record or most closely prior art fails to disclose, “said oscillation circuit module further comprises an inductor, a first resistor, a second resistor, a first capacitor, a second capacitor, a third capacitor, a fourth capacitor and a fifth capacitor, wherein one end of said inductor is electrically connected to a power source while another end of said inductor is electrically connected to said first connection terminal of said triode circuit processor, wherein one end of said first resistor is electrically connected to said first connection terminal of said triode circuit processor while another end of said first resistor is electrically connected to said second connection terminal of said triode circuit processor, wherein one end of said first capacitor is electrically connected to said second connection terminal of said triode circuit processor while another end of said first capacitor is electrically connected to one end of said second capacitor, wherein another end of said second capacitor is electrically connected to a ground point, wherein one end of said third capacitor is electrically connected to said first connection terminal of said triode circuit processor while another end of said third capacitor is electrically connected to said third connection terminal of said triode circuit processor, wherein one end of said second resistor is electrically connected to said third connection terminal of said triode circuit processor while another end of said second resistor is electrically connected to said ground point, wherein one end of said fourth capacitor is electrically connected to said third connection terminal of said triode circuit processor while another end of said fourth capacitor is electrically connected to one end of said fifth capacitor, wherein another end of said fifth capacitor is electrically connected to said feed point of said radiating source”. These features reflect the application’s invention and are not taught by the pertinent prior arts Liimatainen (US 5041838) and Kumagai (US 4126828). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Liimatainen and Kumagai to include features of claim 5.
Dependent claim 6 is considered to be allowable by virtue of its dependency on claim 5.

Regarding dependent claim 7, prior art of record or most closely prior art fails to disclose, “an elongated connector and two or more electrically connection elements, wherein said at least one radiating source comprises two or more radiating sources, wherein said elongated connector is electrically connected with two of said two or more radiating sources and said radiation clearance is formed between each of said two or more radiation sources and said reference ground, wherein said feed point is provided at one of said two or more radiating sources forming a primary radiating source while another said two or more radiating sources does not contain any feed point to form a secondary radiating source, wherein said reference ground has two or more reference ground connection points, wherein one of said two or more electrical connection elements has two terminal ends electrically connecting with a radiating connection point of said primary radiating source and one of said two or more reference ground connection points of said reference ground respectively to electrically ground said primary radiating source, wherein another of said two or more electrical connection element has two terminal ends electrically connecting with said radiating connection point of said secondary radiating source and another one of said two or more reference ground connection points of said reference ground respectively to electrically ground said secondary radiating source”. These features reflect the application’s invention and are not taught by the pertinent prior arts Liimatainen (US 5041838) and Kumagai (US 4126828). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Liimatainen and Kumagai to include features of claim 7.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845